 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

-----------------------------------------------------------------X
                                                                 :
STRIKE 3 HOLDINGS, LLC,                                          :
                                                                 :   Case No. 1:21-cv-02544-RPK-PK
                                      Plaintiff,                 :
                                                                 :
                             vs.                                 :
                                                                 :
John Doe subscriber assigned IP address
108.46.192.145,                                                  :
                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X

     ORDER ON PLAINTIFF’S MOTION FOR LEAVE TO SERVE A THIRD PARTY
              SUBPOENA PRIOR TO A RULE 26(f) CONFERENCE

          This copyright infringement action was commenced by Plaintiff, Strike 3 Holdings,

 LLC (“Plaintiff” or “Strike 3”) against various unnamed defendants (the “Doe Defendant(s)”),

 who have as yet only been identified by Internet Protocol (“IP”) addresses allegedly associated

 with them. Presently before the Court is a motion for expedited discovery under Federal Rule

 of Civil Procedure 26(d)(1), seeking permission to serve subpoenas upon various Internet

 Service Providers (“ISPs”) to obtain the true identities of the Doe Defendants.

          The Court concludes that good cause exists to allow for the expedited discovery provided

 for in the Discovery Order. See Memorandum and Order, Malibu Media, LLC v. John Doe, No.

 CV 15-3504 (E.D.N.Y. Aug. 23, 2016), ECF No. 36. Accordingly:

         IT IS ORDERED that Strike 3 may immediately serve a subpoena in compliance with
 Fed. R. Civ. P. 45 (the “Subpoena(s)”) on the ISP specifically identified in the Complaint, to
 obtain only the name and address of the internet subscriber associated with the IP address also
 identified therein. Under no circumstances is Strike 3 permitted to seek or obtain any Doe
 Defendant’s phone number or email address, or to seek or obtain information about potential
 defendants other than those whose IP addresses are specifically identified in the Complaints,
 without a further Court order. Each such Subpoena shall have a copy of this Order attached; and



                                                         1
        IT IS FURTHER ORDERED that, upon receiving a Subpoena, the ISP shall use
reasonable efforts to identify the internet subscriber(s) associated with the referenced IP address,
but shall not immediately disclose such information to Strike 3. Rather, within 60 days of
receiving a Subpoena, the ISP shall serve a copy thereof, together with a copy of this Order,
upon the subscriber(s) it determines to be associated with the implicated IP address. This
measure is appropriate to place the subscriber(s) on fair notice of Strike 3’s efforts to obtain his
or her identifying information, and his or her rights to contest the Subpoena or litigate it
anonymously.

        In this regard, service by the ISPs upon any of the Doe Defendants may be made using
any reasonable means, including written notice sent to his or her last known address, transmitted
either by first-class or overnight mail; and

        IT IS FURTHER ORDERED that a Doe Defendant who receives copies of the
Subpoena and this Order will have a period of 60 days to file any motions with this Court
contesting the Subpoena (including a motion to quash or modify the Subpoena), as well as any
request to litigate the Subpoena anonymously. The ISP may not disclose any Doe Defendant’s
identifying information to Strike 3, or its employees or agents, at any time before the expiration
of the 60-day period. Additionally, if a Doe Defendant or ISP files a motion to quash the
Subpoena, the ISP may not turn over any information to Strike 3, or its employees or agents,
until the issues set forth in the motion have been addressed and the Court issues an Order
instructing the ISP to resume in turning over the requested discovery; and

         IT IS FURTHER ORDERED that if the 60-day period within which a Doe Defendant
may contest or otherwise move with respect to a Subpoena lapses without such action, the ISP
will have a period of 10 days to produce the information responsive to the Subpoena to Strike 3
or file its own motion to quash if it so chooses. In the event a Doe Defendant or ISP moves to
quash or modify a Subpoena, or to proceed anonymously, he or she shall at the same time as his
or her filing also notify the ISP so that the ISP is on notice not to release the Doe Defendant’s
contact information to Strike 3, or its employees or agents, until the Court rules on any such
motion; and

        IT IS FURTHER ORDERED that an ISP receiving a Subpoena shall confer with Strike
3 and shall not assess any charge in advance of providing the information requested therein. If an
ISP elects to charge for the costs of production, it shall provide a billing summary and cost report
to Strike 3; and

        IT IS FURTHER ORDERED that any information ultimately disclosed to Strike 3 in
response to the Subpoena may be used by Strike 3 solely for the purpose of protecting its rights
as set forth in the Complaints; and

        IT IS FURTHER ORDERED that until such further Order of the Court, each case
identified in the caption above shall be litigated in the name of a “John Doe” defendant,
regardless of what information is ultimately disclosed pursuant to the Subpoena.




                                                 2
Dated: Brooklyn, New York
       May 13, 2019                 SO ORDERED:


                                     Peggy Kuo
                                United States Magistrate Judge




                            3
